         Case: 4:20-cv-00126-DAS Doc #: 24 Filed: 03/23/21 1 of 1 PageID #: 87




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

WILBERT COLEMAN                                                                          PLAINTIFF

v.                                                                              No. 4:20CV126-DAS

TIMOTHY MORRIS, ET AL.                                                               DEFENDANTS


                            ORDER DISMISSING MOTION [9]
                       FOR SERVICE OF PROCESS AS PREMATURE

       This matter comes before the court on the motion [9] by the plaintiff to serve the defendants

with process. However, the court has not completed its review of the testimony from the Spears

hearing in this case, which is necessary to decide which claims and defendants might be dismissed –

and which might go forward. As such, the instant motion [9] is DISMISSED as premature.

       SO ORDERED, this, the 23rd day of March, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
